Mr. Justice Thomson dissenting: I am unable to concur in the foregoing opinion. None of the decisions of our Supreme Court, referred to, seems to me to be such as should be considered as controlling the issues presented in the case at bar.' In the case of In re Taylor’s Will, 55 Ill. 252, and also in Richardson v. Trubey, 240 Ill. 476 and Bennett v. Bennett, 282 Ill. 266, the court was considering wills in which the testator put a clause expressly providing that the surviving spouse was to take whatever interest in the estate he or she might be entitled to under the law. In the Taylor case the court referred to a provision then in the statute regulating the distribution of intestate estates which provided: “Saving in all cases to the widow of the intestate her third part of the real estate for life, and one-third part of the personal estate.” The survivor in that case was the wife. The court also referred to section 10 of the Dower Act (Cahill’s Ill. St. ch. 41, ¶ 10), which was substantially as it is now except that it made no reference to a husband’s dower, which did not then exist. The court then remarked that these statutes manifested “an eager desire on the part of the lawmakers to provide some support for the wife, in the event of her surviving her husband,” so that it had “become a sort of common law in this State, that this support shall be ‘in all cases’ one-third of the husband’s real estate for life and one-third of the personal estate forever,” remaining after the payment of debts, unless the husband made some devise or bequests to her by will which she was willing to accept. The court then held that where a husband makes a will but makes no devise or bequest to his wife, his estate, as to her, will be considered intestate. The provision of the law referred to in that case, ‘ ‘ saving in all eases to the widow of the intestate her third part of the real estate for life,1 and one-third of the personal estate,” was not incorporated in the Statute of Descent of 1872 and since then has not been a part of,our laws. No such provision providing for a surviving husband was ever a part of our law. In view of the provisions contained in the will in the Bennett case, the court considered the property of ■ the deceased as intestate so far as the surviving spouse was concerned. In the Richardson case the court concluded that the testatrix intended her husband to have such interest as he would take under the law, “she dying testate as to all her property* and making no provision for him by her will.” The court seems to base its decision on section 10 of the Dower Act following the case of Laurence v. Batch, 195 Ill. 626, where the wife died leaving a surviving husband but no children and an estate consisting entirely of personalty. As in the case at bar, she disposed of her entire estate by her will but made no provision for her husband. The ruling in that , case awarded the husband one-third of the estate under the provisions of section 10 of the Dower Act, although that section seems to define the rights of a surviving husband or wife only in cases where the will makes provisions for him or her by some devise or bequest and it would seem to have nothing to do with a case where no such provision urns made. In my opinion, that decision cannot be considered as controlling here, for in that case, as is clearly pointed out in the opinion of this court (98 Ill. App. 111), and in the opinion of the Supreme Court, there was no controversy between the parties but that under the law the surviving husband was entitled to either one-third or the whole of the personal estate. The question of whether, under the language of the will in that case, which was similar to that employed in the will here involved, the surviving husband would take nothing, was not presented to the court at all. In my opinion, section 10 of the Dower Act can have no application to this case, the will making no devise or bequest to the husband and that section applying only where there is such a devise or bequest. Moreover, the will containing no such explicit expression of intent as was present in the wills involved in the Taylor case and the Laurence case and the Bennett case, the estate cannot be considered as intestate so far as the husband is concerned. Of course, section 1 of the Dower Act (Cahill’s Ill. St. ch. 41, ¶ 1) can have no application, as the deceased left nothing but personal property. There is, therefore, in my opinion, no provision of the law under which a surviving husband may take any portion of the estate of his deceased wife, where it consists solely of personal property and where she leaves a will disposing of her entire estate and neither makes any devise or bequest to him nor provides that he is to take such share as he may be entitled to under the law, but where the will makes no mention of nor reference to him.